      Case 1:19-cv-03351-VEC-RWL Document 239 Filed 03/05/21 Page 1 of 3


                             LUCAS & MERCANTI, LLP
Attorneys                           INTELLECTUAL PROPERTY LAW                       Mailer’s Information
Donald C. Lucas                                                                        Thomas J. Vetter
Michael N. Mercanti                                                               212-661-8000 ext. 151
Peter J. Phillips                     30 BROAD STREET                             tvetter@lmiplaw.com
Klaus P. Stoffel                          21st FLOOR
Elizabeth Lee D’Amore                NEW YORK, NY 10004
David J. Galluzzo
Steven D. Roth                        Telephone: 212-661-8000                   Registered Patent Agents
Barry Evans                           Facsimile: 212-661-8002                      Yun H. Choe, Ph.D.
William J. Spatz                      Email: info@lmiplaw.com                         Shintaro Yamada
Alfred W. Froebrich                      www.lmiplaw.com
Laurence Manber, Ph.D.
Thomas J. Vetter
Jonathan E. Myers                        March 5, 2021
Lindsay S. Adams
Albert B. Chen
Jonathan A. Tyler
Irving N. Feit
Eric S. Strum
Jay S. Pattumudi



           OPPOSITION TO PLAINTIFF’S LETTER MOTION REQUESTING
          MODIFICATION OF THE MODIFIED PRELIMINARY INJUNCTION


VIA ECF
The Honorable Valerie E. Caproni
United States District Judge
Courtroom: 443
United States Courthouse
40 Foley Square
New York, NY 10007

        Re:     Aquavit Pharmaceuticals, Inc. v. U-Bio Med, et al.
                Case No. 19-CV-3351-VEC-RWL

Dear Judge Caproni:

       Defendants U-Bio Med, Inc. (“UBM”) and Nyeon-Sik Eum oppose Plaintiff’s Letter
Motion Requesting Modification of the Modified Preliminary Injunction [DE 238]. The motion
should be denied because it is premature and violates the Local Rules of this Court.

         Local Rule 7.1 provides that except for letter-motions permitted by Local Rule 7.1(d), all
motions shall include a notice, a memorandum of law, and supporting affidavits and exhibits.
Letter-motions permitted by Rule 7.1(d) are “applications for extensions or adjournments,
applications for a pre-motion conference, and similar non-dispositive matters.” (Emphasis
added). Modification of the MPI is a serious dispositive issue that should be addressed through
full briefing, not by letter-motion.
     Case 1:19-cv-03351-VEC-RWL Document 239 Filed 03/05/21 Page 2 of 3

The Honorable Valerie E. Caproni
March 5, 2021
Page 2


       Plaintiff’s motion is premature on several grounds.

      First, the recent decision of the EUIPO concerning UBM’s European Aquagold
trademark is not final and is subject to appeal. Appeal proceedings can take several months.

        Second, modifications of the MPI should not be addressed until Defendants have
received full fact discovery from Plaintiff. Significantly, the MPI and its extraterritorial reach
outside the United States is grounded on false allegations in the Complaint [DE 1] and in
Plaintiff’s application for the TRO and the subsequent preliminary relief. For example, Plaintiff
alleged falsely that Defendants’ microneedle devices pose a significant public health risk because
they allegedly used components that are not “medical grade,” allegedly contained bent, dull or
broken needles, were allegedly unsanitary and were allegedly contaminated with dust or hair.
Those false allegations were used by Plaintiff to justify extraterritorial jurisdiction by the Court.

        On May 8, 2020, Defendants advised the Court of the importance of discovery into the
facts underlying the MPI and asked the Court to halt proceedings on alleged contempt of the MPI
“until discovery into Plaintiff’s accusations about Defendants’ microneedle devices is
substantially completed.” [DE 169] Defendants’ request was denied. [DE 170]

       Afterwards, Plaintiff has continued to focus solely on pursuing enforcement of the MPI
while delaying the discovery that had been requested by Defendants in July of 2019, and the
delay and avoidance continues.

        After repeated unfulfilled promises to provide the discovery, Defendants wrote a letter to
Plaintiff demanding a meet and confer concerning compliance with Defendants’ discovery
requests. Plaintiff’s subsequent delay tactics led Defendants to file a letter-motion addressed to
Judge Lehrburger requesting a conference to address Plaintiff’s discovery failures and that
detailed Plaintiff’s delays. [DE 205] Defendants’ motion was denied without prejudice, stating
that,

               Plaintiff has had more than enough time to respond to Defendants'
               October 23, 2020 letter and may not put the primary case discovery
               on a slow track. Although the Court denied Defendants' request to
               put sanctions and the primary case on the same track (which would
               have unnecessarily delayed the sanctions issues), that does not
               mean that Plaintiff may ignore the primary case while attending to
               the sanctions issues.

[DE 208] But Plaintiff has continued to ignore the primary case while pursuing sanctions.

       On January 22, 2021, the parties submitted a proposed Amended Case Management Plan
and Revised Discovery Schedule [DE 221] that was So Ordered on January 25 [DE 222]. It
provided that the parties would complete their first-round document productions by March 1,
2021. [DE 222, ¶ 16] On March 1, Defendants produced 20.4 gigabytes, comprising over
60,000 pages, of documents. That was on top of the over 17,000 pages of documents produced
     Case 1:19-cv-03351-VEC-RWL Document 239 Filed 03/05/21 Page 3 of 3

The Honorable Valerie E. Caproni
March 5, 2021
Page 3


for the contempt proceedings. Plaintiff produced nothing on March 1, stating that more time and
more work was needed.

       On March 4, 2021, Defendants asked Plaintiff when its production would occur and was
advised that Plaintiff “can’t commit to a date just yet.”

         In view of all of the above, Defendants again request that contempt proceedings be stayed
pending discovery of the facts that led to the MPI in the first place. If necessary, Defendants will
file a separate motion for this relief. Defendants believe that Plaintiff is avoiding discovery
because of the damning evidence that will come out of it and that Plaintiff is rushing the
contempt proceedings to get a ruling before that evidence concerning the validity of the MPI is
revealed. Defendants intend to seek a dissolution of the MPI once the facts come out.

       Defendants respectfully ask the Court to both deny Plaintiffs’ Letter Motion and to halt
any further proceedings on alleged contempt of the MPI until discovery into Plaintiff’s
accusations about Defendants’ microneedle devices is substantially completed.

                                                 Respectfully submitted,


                                                 Thomas J. Vetter (tv0364)

cc: All Counsel of Record (via ECF)
